Exhibit 10.2

EXECUTION VERSION

JPMORGAN CHASE BANK, N.A.

383 Madison Avenue

New York, New York 10179

PERSONAL AND CONFIDENTIAL

January 16, 2019

Fiserv, Inc.

255 Fiserv Drive

Brookfield, WI 53045

Attention:    Robert W. Hau, Chief Financial Officer and Treasurer

PROJECT FLAMINGO

Bridge Facility

Commitment Letter

Ladies and Gentlemen:

Fiserv, Inc. (the “Borrower” or “you”) has informed JPMorgan Chase Bank, N.A.
(“JPMorgan”) that the Borrower intends to acquire (the “Acquisition”) all the
issued and outstanding equity interests in an entity previously identified to us
and codenamed “Flamingo” (the “Acquired Company” and, together with its
subsidiaries, the “Acquired Business”) pursuant to an Agreement and Plan of
Merger, dated as of the date hereof, among the Borrower, Flamingo and 300
Holdings, Inc. (together with the exhibits and schedules thereto, collectively,
as modified, amended, supplemented, consented to or waived, the “Acquisition
Agreement”) for the aggregate Merger Consideration (as defined in the
Acquisition Agreement, the “Acquisition Consideration”) set forth in the
Acquisition Agreement. Capitalized terms used and not defined in this letter
(together with Annexes A, B, C and D hereto, this “Commitment Letter”) have the
meanings assigned to them in Annexes A, B, C and D hereto as the context may
require. JPMorgan and any other Lenders that become parties to this Commitment
Letter as additional “Commitment Parties” as provided in Section 3 hereof are
referred to herein, collectively, as the “Commitment Parties,” “we” or “us.”

You have also informed us that the refinancing of certain indebtedness of the
Acquired Business and you in connection with the Acquisition (the
“Refinancing”), cash payments in lieu of fractional shares and the fees and
expenses related to the Acquisition and the Refinancing are expected to be
financed from any of (a) available cash of the Borrower and the Acquired
Business, borrowings under the Existing Credit Agreement (as defined in Annex B
hereto), as amended by the Amendment (as defined below), or the Replacement
Revolving Credit Facility (as defined below), the issuance by the Borrower of
senior unsecured notes pursuant to a registered public offering or Rule 144A or
other private placement (the “Notes”), the incurrence of term loans under a
senior unsecured term loan facility (the “Term Loan Facility” and the loans
thereunder, the “Term Loans” and, together with the Notes, collectively, the
“Permanent Financing”), or a combination of the foregoing or (b) to the extent
the entire amount of the Permanent Financing is not funded on or prior to the
Closing Date (as defined in Annex B hereto) for any reason, term loans under a
senior unsecured bridge facility having the terms set forth herein and in the
Annexes hereto, and subject solely to the conditions expressly set forth in
Annex C hereto, in an aggregate principal amount of up to $17,000 million (the
“Bridge Facility”) comprised of (i) a $12,000 million tranche (the “Capital
Markets Tranche”) and (ii) a $5,000 million tranche (the “Loan Tranche,” and
each of the Capital Markets Tranche and the Loan Tranche, a “Tranche”).



--------------------------------------------------------------------------------

In connection with the Acquisition and the Refinancing, the Borrower has further
advised JPMorgan that it intends (a) to seek an amendment to the Existing Credit
Agreement to effect the modifications set forth in the form of the marked
amended credit agreement agreed by the Borrower and JPMorgan on or prior to the
date hereof (the “Form of Amended Facility”), including, without limitation, to
increase the commitments under the Existing Credit Agreement by an aggregate
principal amount equal to up to $1,500 million (the “Commitment Increase”; the
modifications set forth in the Form of Amended Facility and identified as the
“Specified Amendments,” the “Specified Amendments”; the modifications set forth
in the Form of Amended Facility and identified as the “Additional Amendments,”
the “Additional Amendments”; and such amendment, collectively, the “Amendment”)
to be effective on or prior to the Closing Date (such effective date, the
“Amendment Effective Date”) or (b) if the Specified Amendments do not become
effective on or prior to the Closing Date, to terminate the Existing Credit
Agreement and obtain $2,000 million in aggregate principal amount of revolving
commitments under a new senior unsecured revolving credit facility that would
refinance and replace the Existing Credit Agreement (the “Replacement Revolving
Credit Facility” and together with the Bridge Facility and the Amendment, the
“Facilities”) on terms substantially the same as, and no less favorable to the
Borrower than, those of the Existing Credit Agreement, but giving effect to the
Specified Amendments.

The transactions described in the three preceding paragraphs are collectively
referred to herein as the “Transactions.”

 

1.

Commitments; Titles and Roles.

(a) JPMorgan is pleased to confirm its agreement to act, and you hereby appoint
JPMorgan to act, as sole lead arranger, sole bookrunner and sole syndication
agent in connection with the Bridge Facility (in such capacities, the
“Arranger”); (b) JPMorgan is pleased to confirm its agreement to act, and you
hereby appoint JPMorgan to act, as administrative agent (the “Administrative
Agent”) for the Bridge Facility; and (c) JPMorgan (in such capacity, the
“Initial Lender”) is pleased to commit, and hereby commits, to provide the
Borrower 100% of the aggregate principal amount of both the Capital Markets
Tranche and the Loan Tranche of the Bridge Facility, in each case on the terms
contained in this Commitment Letter and subject solely to the conditions
expressly set forth in Annex C hereto; provided that the amount of the Bridge
Facility shall be automatically reduced as provided under “Mandatory Prepayments
and Commitment Reductions” in Annex B hereto. Our fees for our commitment and
for services related to the Bridge Facility are set forth in a separate fee
letter (the “Fee Letter”) entered into by the Borrower and JPMorgan on the date
hereof. It is agreed that no other agents, co-agents, arrangers, co-arrangers or
bookrunners will be appointed and no other titles will be awarded in connection
with the Bridge Facility, and no compensation will be paid (other than the
compensation expressly contemplated by this Commitment Letter and the Fee
Letter) in connection with the Bridge Facility, unless the Arranger and you
shall so agree (it being acknowledged that you and the Arranger have agreed as
of the date hereof that the appointment of titles and the allocation of
compensation shall be as set forth in the syndication plan agreed by such
parties on or prior to the date hereof (the “Syndication Plan”)).

In addition, subject to the terms of this Commitment Letter, JPMorgan is pleased
to advise you of (a) its agreement to use commercially reasonable efforts to
arrange the consent of the Lenders (as defined in the Existing Credit Agreement)
required to effect the Amendment, as soon as reasonably practicable following
the date hereof, including by using its commercially reasonable efforts to
arrange, solely to the extent required to obtain such consent, for the
assignment of existing commitments, loans and other credit exposures under the
Existing Credit Agreement to financial institutions selected by the Arranger and
consented to by the Borrower in accordance with Section 3 hereof that are
willing to consent to the

 

2



--------------------------------------------------------------------------------

Amendment, (b) its agreement to approve, consent to and enter into the Amendment
as a Lender (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement (including, for the avoidance of doubt, with respect to any
portion of the Commitment Increase held by it) and (c) in the event that the
requisite consent of the Lenders (as defined in the Existing Credit Agreement)
under the Existing Credit Agreement to the Specified Amendments cannot be
obtained on or prior to the Closing Date, (i) its commitment to provide 100% of
the aggregate principal amount of the Replacement Revolving Credit Facility and
(ii) its agreement to act as the administrative agent, lead arranger and
bookrunner for the Replacement Revolving Credit Facility.

The Borrower agrees that JPMorgan may perform its responsibilities hereunder
through its affiliate, J.P. Morgan Securities LLC.

 

2.

Conditions Precedent.

Notwithstanding anything to the contrary in this Commitment Letter, the Fee
Letter or any other agreement or other undertaking concerning the financing of
the Transactions, the Commitment Parties’ commitments and agreements hereunder
with respect to the Bridge Facility are subject solely to the satisfaction or
waiver of the conditions expressly set forth in Annex C hereto, it being
understood that there are no conditions (implied or otherwise) to the
commitments hereunder (including compliance with the terms of the Commitment
Letter, the Fee Letter and the Bridge Facility Documentation) other than those
that are expressly set forth in Annex C hereto to be conditions to the funding
duly requested by the Borrower under the Bridge Facility on the Closing Date
(and upon satisfaction or waiver of such conditions, the initial funding under
the Bridge Facility shall occur).

JPMorgan’s agreement to enter into the Amendment or, in lieu of the Specified
Amendments, its commitment to enter into the Replacement Revolving Credit
Facility are subject to the condition contained in paragraph 11 of Annex C
hereto; provided that (i) the availability of borrowings under the Replacement
Revolving Credit Facility Documentation after the Closing Date shall be subject
to conditions substantially similar to those in the Existing Credit Agreement
and (ii) as an additional condition precedent to the effectiveness of the
Replacement Revolving Credit Facility, substantially concurrently with such
effectiveness, the Existing Credit Agreement shall be terminated and all
outstanding amounts thereunder shall be repaid (other than contingent
obligations and cash collateralized or backstopped or “rolled” letters of
credit) and all guarantees thereof shall be discharged and released.

Notwithstanding anything in this Commitment Letter to the contrary, (a) the only
representations and warranties the accuracy of which will be a condition to the
availability of any Facility on the Closing Date will be (i) such of the
representations and warranties made by the Acquired Company with respect to the
Acquired Business in the Acquisition Agreement as are material to the interests
of the Lenders (in their capacities as such), but only to the extent that you or
your applicable affiliates have the right (taking into account any applicable
cure provisions set forth in the Acquisition Agreement) to decline to consummate
the Acquisition or to terminate your or your applicable affiliates’ obligations
(or otherwise do not have an obligation to close) under the Acquisition
Agreement as a result of a breach of such representations and warranties (the
“Acquisition Agreement Representations”) and (ii) the Specified Representations
(as defined below), and (b) the terms of the applicable Credit Documentation and
the Closing Deliverables (as defined in Annex C hereto) will be such that they
do not impair the availability of the applicable Facility on the Closing Date if
the conditions expressly set forth in Annex C hereto are satisfied. As used
herein, “Specified Representations” means the representations and warranties of
the Borrower in the applicable Credit Documentation relating to the Borrower’s
corporate existence; corporate power and authority of the Borrower to enter into
the applicable Credit Documentation; due authorization, execution and delivery
by the Borrower of the applicable Credit Documentation; no contravention (with
respect to execution, delivery, performance and borrowing of loans under the
applicable Facility on the Closing Date by the Borrower) of

 

3



--------------------------------------------------------------------------------

the applicable Credit Documentation with organizational documents of the
Borrower, the Borrower’s Existing Credit Agreement and any other indebtedness of
the Borrower having a committed or an outstanding aggregate principal amount on
the Closing Date in excess of $300,000,000 (on a pro forma basis giving effect
to the Transactions but without giving effect to any “material adverse effect”
qualification with respect to the no contravention representation set forth in
the applicable Credit Documentation); enforceability of the applicable Credit
Documentation against the Borrower; absence of event of default (limited to no
event of default resulting from the non-payment of any fees due and payable
under the applicable Facility, no bankruptcy event of default and no event of
default resulting from a breach of the mergers and acquisitions negative
covenant (solely to the extent related to a merger of the Borrower)); Federal
Reserve margin regulations; Investment Company Act; solvency as of the Closing
Date (after giving effect to the Transactions) of the Borrower and its
subsidiaries on a consolidated basis (such representation and warranty to be
consistent with the solvency certificate in the form set forth in Annex C-I
hereto); and use of proceeds of the loans of the applicable Facility not in
contravention of the PATRIOT Act, OFAC and other applicable laws against
sanctioned persons, the Foreign Corrupt Practices Act and other applicable
anti-corruption laws. This paragraph, and the provisions herein, shall be
referred to as the “Limited Conditionality Provision.”

 

3.

Syndication.

The Arranger intends to commence syndication of the Facilities promptly after
your acceptance of this Commitment Letter and the Fee Letter and the public
announcement by you of the Transactions. Such syndication shall be managed by
the Arranger and shall be to one or more other financial institutions selected
in consultation with the Borrower and consented to by the Borrower to the extent
otherwise required in this Section 3 (the “Lenders”). During the period of 45
days following the date of this Commitment Letter (the “Initial Syndication
Period”), the syndication of the Facilities, including determinations as to the
timing of offers to prospective Lenders, the selection of Lenders, the
acceptance and final allocation of commitments, the awarding of titles or roles
to any Lenders and the amounts offered and the compensation provided to each
Lender from the amounts to be paid to the Arranger pursuant to the terms of this
Commitment Letter and the Fee Letter, will be conducted jointly by the Arranger
and the Borrower and, except to the extent the Arranger and the Borrower
otherwise agree, in accordance with the Syndication Plan. Without limiting the
foregoing, the Facilities will be syndicated during the Initial Syndication
Period only to the financial institutions described as the “Approved Lender
List” in the Syndication Plan (such financial institutions, collectively, the
“Approved Lenders”) or other financial institutions as may be approved by you in
your sole discretion. Following the Initial Syndication Period, if and for so
long as a Successful Syndication (as defined in the Fee Letter) has not been
achieved, the syndication of the Facilities shall be conducted by the Arranger
in consultation with the Borrower and departures may be made from the
Syndication Plan; provided that (i) all determinations made other than in
accordance with the Syndication Plan referred to above shall be subject to the
consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed), other than with respect to a Lender that is a
commercial or investment bank whose senior unsecured long-term indebtedness has
an “investment grade” rating from each of S&P and Moody’s (each as defined
below), (ii) following the Initial Syndication Period there shall be no change
to roles or reduction of commitment allocations with respect to any Lenders
which were awarded or made with your approval during the Initial Syndication
Period without your approval (such approval not to be unreasonably withheld,
conditioned or delayed) and (iii) following the achievement of a Successful
Syndication of the Bridge Facility, further assignments and commitments shall be
in accordance with the section captioned “Assignments and Participations” in the
Term Sheet attached hereto as Annex B. Notwithstanding anything to the contrary
in this Commitment Letter, the Fee Letter or any other agreement or other
undertaking concerning the financing of the Transactions, no syndication may be
made to any Disqualified Institution without the consent of the Borrower. For
purposes hereof, “Disqualified Institutions” means, collectively, (a) those
persons identified by you to the Arranger in writing at any time on or prior to
the date hereof, and (b) persons that are reasonably determined by you to

 

4



--------------------------------------------------------------------------------

be competitors of you or your subsidiaries (including the Acquired Business) and
that have been specifically identified by you to the Arranger in writing at any
time on or prior to the Closing Date or by you to the applicable Administrative
Agent in writing at any time and from time to time after the Closing Date (and
each written supplement shall become effective three business days after
delivery thereof to the Arranger or applicable Administrative Agent) and (c) any
of their respective affiliates that are either (i) identified in writing to the
Arranger or, after the Closing Date, the applicable Administrative Agent by you
from time to time (with each such written supplement becoming effective three
business days after delivery thereof to the Arranger or applicable
Administrative Agent) or (ii) clearly identifiable as an affiliate solely by
similarity of such affiliate’s name, it being understood and agreed that the
foregoing provisions shall not apply retroactively to disqualify any person that
has become a Disqualified Institution after the date of the launch of the
general syndication for any Facility if such person shall have previously
acquired an assignment or participation interest (or shall have been allocated a
commitment as part of the general syndication of any Facility) prior thereto,
but shall disqualify such person from taking any further assignment or
participation thereafter.

The aggregate commitments of JPMorgan with respect to the Facilities shall be
reduced dollar-for-dollar by the amount of each commitment for the applicable
Facility received from additional Lenders to the extent such Lender becomes
(a) party to this Commitment Letter as an additional “Commitment Party” pursuant
to a customary joinder agreement or other documentation reasonably satisfactory
to the Arranger and you (each, a “Joinder Agreement”) or (b) party to the
applicable Credit Documentation as a Lender; provided, however, that to the
extent that any portion of the respective commitments of the Initial Lender
hereunder with respect to any Facility is syndicated to a Lender that, upon
first becoming party to this Commitment Letter or the applicable Credit
Documentation as described above, is not approved by the Borrower (including in
the Syndication Plan or the Approved Lender List) or otherwise is not a
commercial or investment bank whose senior, unsecured, long-term indebtedness
has an “investment grade” rating from each of S&P and Moody’s, then the Initial
Lender shall not be relieved, released or novated from its obligations hereunder
to fund such portion of such commitment on the Closing Date to the extent that
such other Lender fails to fund such commitment on the Closing Date in
accordance with the terms of the applicable Facility.

To facilitate an orderly and successful syndication of the Facilities, you agree
that, until the earlier of (a) the achievement of a Successful Syndication (as
defined in the Fee Letter) with respect to the Bridge Facility and the
Replacement Revolving Credit Facility and (b) 30 days following the Closing Date
(such earlier date with respect to the applicable Facility, the “Syndication
Date”), you will not syndicate or issue, attempt to syndicate or issue or
announce the syndication or issuance of any competing debt facility or any debt
or equity security of the Borrower, the Acquired Business or any of their
respective subsidiaries that would reasonably be expected to materially impair
the primary syndication of the Facilities, in each case without the prior
written consent of the Arranger (such consent not to be unreasonably withheld,
delayed or conditioned), other than (i) the Facilities, (ii) all or any portion
of the Permanent Financing, (iii) Excluded Debt (other than any amendment or
replacement of the Borrower’s Existing Credit Agreement), (iv) Excluded Equity
Offerings and (v) any other indebtedness of the Acquired Business permitted by
the Acquisition Agreement to be incurred or refinanced.

Without limiting your obligations to assist with the syndication efforts as set
forth herein, it is understood that the Initial Lender’s commitment hereunder is
not conditioned upon the syndication of, or receipt of commitments in respect
of, the Facilities and in no event shall the commencement or successful
completion of syndication of the Facilities constitute a condition to the
availability of the Bridge Facility, any funding under the Existing Credit
Agreement (whether or not amended by the Amendment) or the effectiveness of the
Replacement Revolving Credit Facility Documentation on the Closing Date or
reduce the amount of the Commitment Parties’ commitments hereunder with respect
to the Facilities.

 

5



--------------------------------------------------------------------------------

Until the Syndication Date, you agree to actively assist, and to use your
commercially reasonable efforts (to the extent consistent with the Acquisition
Agreement) to cause the Acquired Company to actively assist, the Arranger in
obtaining consents for the Amendment, and in achieving a syndication
satisfactory to you and us. Such assistance shall include (a) your use of
commercially reasonable efforts to ensure that the Arranger’s syndication
efforts benefit from your and your subsidiaries’ existing lending relationships,
and, to the extent consistent with the Acquisition Agreement, the existing
lending relationships of the Acquired Company and its subsidiaries, (b) your
using commercially reasonable efforts to assist (including, to the extent
consistent with the Acquisition Agreement, using your commercially reasonable
efforts to cause the Acquired Company to assist) in the preparation of one or
more information packages for the Facilities in form and substance customary for
transactions of this type regarding the business, operations, financial
projections and prospects of the Borrower and the Acquired Business (after
giving effect to the Transactions) (collectively, the “Confidential Information
Memorandum”), (c) your using commercially reasonable efforts to obtain, as
promptly as practicable, a Public Debt Rating for the Borrower from each of
Moody’s Investor Services, Inc. (“Moody’s”) and Standard & Poor’s Financial
Services LLC (“S&P”), in each case giving effect to the Transactions, (d) your
executing and delivering one or more Joinder Agreements delivered to you in
respect of prospective Lenders which are selected in accordance with the
provisions of this Section 3, as soon as reasonably practicable following
commencement of syndication of the Facilities, (e) the presentation of one or
more customary information packages for the Facilities in format and content
reasonably satisfactory to the Arranger (collectively, the “Lender
Presentation”) in a reasonable number of meetings at reasonable times and
locations mutually agreed upon and other communications with prospective Lenders
or agents in connection with the syndication of the Facilities and (f) arranging
for direct contact between senior management and representatives, with
appropriate seniority and expertise, of the Borrower (and using commercially
reasonable efforts to arrange, to the extent practical and reasonable and
consistent with the Acquisition Agreement, for direct contact between senior
management and representatives, with appropriate seniority and expertise, of the
Acquired Company) with prospective Lenders and participation of such persons in
a reasonable number of meetings at reasonable times and locations mutually
agreed upon. Notwithstanding anything to the contrary contained in this
Commitment Letter or the Fee Letter or any other letter agreement or undertaking
concerning the financing of the Transactions to the contrary, your obligations
to assist in syndication efforts as provided herein (including the obtaining of
the ratings and the compliance with any of the provisions set forth in clauses
(a) through (f) above), shall not constitute a condition to the commitments
hereunder, the funding of the Bridge Facility, any funding under the Existing
Credit Agreement (whether or not amended by the Amendment) or the effectiveness
of the Replacement Revolving Credit Facility Documentation on the Closing Date
or reduce the amount of the commitments hereunder with respect to the
Facilities. In connection with the Arranger’s syndication efforts, you shall not
be required to provide information the disclosure of which would violate any
(i) attorney-client privilege (and you shall not be required to waive any such
privilege), (ii) law, rule or regulation applicable to the Borrower, the
Acquired Business or you and their respective affiliates or (iii) obligation of
confidentiality from a third party binding on you, the Acquired Business or your
or their respective affiliates (so long as (x) such confidentiality obligation
was not entered into in contemplation of the Transactions (other than the
confidentiality obligations entered into with the Acquired Company in connection
with the Transactions), (y) you use commercially reasonable efforts to obtain a
waiver of such confidentiality obligation (but not attorney-client privilege)
and to otherwise provide such information that does not violate such
confidentiality obligations and (z) you provide the Commitment Parties notice
that information is being withheld due to the existence of such confidentiality
obligation or attorney-client privilege); provided that none of the foregoing
shall be construed to limit any of your representations and warranties set forth
in Section 4 of this Commitment Letter (and any corresponding representation in
the Confidential Information Memorandum or the Credit Documentation, as
applicable). The Borrower will be solely responsible for the contents of any
such Confidential Information Memorandum and Lender Presentation (other than, in
each case, any information contained therein that has been provided for
inclusion by the Commitment Parties about the Commitment Parties) and all other
written information, documentation or materials delivered to the Commitment
Parties by or on behalf of the

 

6



--------------------------------------------------------------------------------

Borrower in connection therewith (collectively, the “Information”) and the
Borrower acknowledges that the Commitment Parties will be using and relying upon
the Information without independent verification thereof. The Borrower agrees
that Information (including, without limitation, draft and execution versions of
the Credit Documentation, the Confidential Information Memorandum, the Lender
Presentation and publicly filed financial statements) may be disseminated to
potential Lenders and other persons through one or more internet sites
(including an IntraLinks, SyndTrak or other similar electronic workspace (the
“Platform”)) created for purposes of syndicating the Facilities or otherwise, in
accordance with the Arranger’s standard syndication practices, and you
acknowledge that no Commitment Party nor any of their respective affiliates will
be responsible or liable to you or any other person or entity for damages
arising from the use by others of any Information or other materials obtained on
the Platform, except to the extent such damages have resulted from the willful
misconduct, bad faith or gross negligence of such Commitment Party or its
affiliates (as determined by a court of competent jurisdiction in a final and
non-appealable judgment). You hereby authorize the Commitment Parties to
download copies of the Borrower’s trademark logos from its website and post
copies thereof and any Information to any Platform established by the Arranger
to syndicate the Facilities, and to use the Borrower’s trademark logos on any
confidential information memoranda, presentations and other marketing materials
prepared in connection with the syndication of the Facilities or, with your
consent (such consent not to be unreasonably withheld, conditioned or delayed),
in any advertisements that we may place after the closing of the Facilities in
financial and other newspapers, journals, the World Wide Web, home page or
otherwise, at our own expense describing our services to the Borrower hereunder.

The Borrower acknowledges that certain of the Lenders may be “public side”
Lenders (i.e., Lenders that do not wish to receive Private-Side Information (as
defined below)) (each, a “Public Lender”; and Lenders who are not Public Lenders
being referred to herein as “Private Lenders”). At the request of the Arranger,
the Borrower agrees to prepare an additional version of the Confidential
Information Memorandum and the Lender Presentation to be used by Public Lenders
containing a representation that such Confidential Information Memorandum does
not contain Private-Side Information. “Private-Side Information” means material
non-public information (for purposes of United States federal, state or other
applicable securities laws) concerning the Borrower, the Acquired Business or
their respective affiliates or any of their respective securities; and
“Public-Side Information” means any information that is not Private-Side
Information. It is understood that in connection with your assistance described
above, you will provide a customary authorization letter to the Arranger
authorizing (a) the distribution of the Information to prospective Private
Lenders and (b) the distribution of the Public-Side Information to prospective
Public Lenders. In addition, the Borrower will clearly designate as such all
Information provided to any Commitment Party by or on behalf of it or the
Acquired Business which contains exclusively Public-Side Information. The
Borrower acknowledges and agrees that the following documents may be distributed
to all Lenders (including Public Lenders) (unless the Borrower promptly notifies
the Arranger in writing (including by email) within a reasonable time prior to
their intended distribution (after you have been given a reasonable opportunity
to review such documents) that any such document should only be distributed to
prospective Private Lenders): (a) drafts and final versions of the Credit
Documentation; (b) term sheets and notification of changes in the terms of the
Facilities and (c) administrative materials prepared by the Arranger for
prospective Lenders (such as a lender meeting invitation, allocations and
funding and closing memoranda). If you advise us that any of the foregoing items
should be distributed only to Private Lenders, then we will not distribute such
materials to Public Lenders without further discussions with you.

Notwithstanding anything to the contrary set forth in this Commitment Letter or
the Fee Letter or any other agreement, the obligations under this Section 3
shall in no event constitute a condition to the commitments hereunder, the
funding of the Bridge Facility, any funding under the Existing Credit Agreement
(whether or not amended by the Amendment) or the effectiveness of the
Replacement Revolving Credit Facility Documentation on the Closing Date.

 

7



--------------------------------------------------------------------------------

4.

Information.

The Borrower represents and covenants that (i) all written Information (other
than projections, estimates and other forward-looking materials and information
of a general economic or industry specific nature) provided by or on behalf of
the Borrower to the Commitment Parties or the Lenders in connection with the
Transactions is and will be when furnished, when taken as a whole, complete and
correct in all material respects and does not and will not contain when
furnished, when taken as a whole, any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained therein
not materially misleading in light of the circumstances under which such
statements are made (giving effect to all supplements and updates provided
thereto); provided that such representation and covenant with respect to
information relating to the Acquired Business and its representatives prior to
the Closing Date is made to the Borrower’s knowledge; and (ii) the written
financial projections and other written forward-looking information relating to
the Borrower or the Acquired Business (the “Projections”) that have been or will
be made available to the Commitment Parties or the Lenders by or on behalf of
the Borrower in connection with the Transactions have been and will be prepared
in good faith based upon assumptions that are believed by the Borrower to be
reasonable at the time such Projections are furnished to the Commitment Parties
or the Lenders, it being understood and agreed that Projections are as to future
events and are not to be viewed as facts, are subject to significant
uncertainties and contingencies, many of which are out of the Borrower’s or
Acquired Business’ control, that no assurance can be given that any particular
Projections will be realized and that actual results during the period or
periods covered by such Projections may differ significantly from the projected
results and such differences may be material.

You agree that if at any time prior to the later of (i) the Closing Date and
(ii) the Syndication Date you become aware that any of the representations in
the preceding sentence would be incorrect in any material respect if the
Information and Projections were being furnished, and such representations were
being made, at such time, then you will (and, with respect to Information
relating to the Acquired Business prior to the Closing Date, you will use
commercially reasonable efforts to the extent practical and reasonable and
consistent with the Acquisition Agreement to) promptly supplement, or cause to
be supplemented, the Information and Projections so that such representations
will be correct in all material respects in light of the circumstances under
which such statements are made (to your knowledge insofar as, prior to the
Closing Date, it applies to information regarding the Acquired Business). We
have no obligation to conduct any independent evaluation or appraisal of the
assets or liabilities of you, the Acquired Business or any other party or to
advise or opine on any related solvency issues. Notwithstanding the foregoing or
anything to the contrary contained in this Commitment Letter or the Fee Letter
or any other agreement, none of the accuracy of the representations set forth in
this Section 4, whether or not supplemented, nor any obligation to supplement
the Information and Projections shall constitute a condition to the Commitment
Parties’ commitments hereunder, the availability of the Bridge Facility, any
funding under the Existing Credit Agreement (whether or not amended by the
Amendment) or the effectiveness of the Replacement Revolving Credit Facility
Documentation on the Closing Date.

 

5.

Indemnification and Related Matters.

In connection with arrangements such as this, it is the policy of the Commitment
Parties to receive indemnification. The Borrower agrees to the provisions with
respect to our indemnity and other matters set forth in Annex A, which is
incorporated by reference into this Commitment Letter.

 

6.

Assignments.

This Commitment Letter may not be assigned by you without the prior written
consent of the Commitment Parties, nor, subject to the following sentence, by
any Commitment Party without your prior written consent (and any purported
assignment without such consent will be null and void), is intended to be solely
for the

 

8



--------------------------------------------------------------------------------

benefit of the Commitment Parties and the other parties hereto and, except as
set forth in Annex A hereto, is not intended to confer any benefits upon, or
create any rights in favor of, any person other than the parties hereto. Any
Commitment Party may, in consultation with the Borrower, assign its commitments
and agreements hereunder, in whole or in part, to any of its affiliates, to
additional arrangers or other Lenders; provided that in any case, such
assignment shall not relieve any such Commitment Party of its obligations set
forth herein to fund on the Closing Date that portion of the commitments so
assigned except to the extent such assignment is evidenced by a Joinder
Agreement or the Credit Documentation, as applicable, as set forth in Section 3
above.

 

7.

Confidentiality.

This Commitment Letter, the Fee Letter and the contents hereof and thereof are
confidential and may not be disclosed by you to any other person (other than any
Commitment Party) without our prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed) except pursuant to a subpoena or
order issued by a court or administrative agency or by a judicial,
administrative or legislative body or committee (in which case you agree to
inform us promptly thereof to the extent practicable and not prohibited by
applicable law, rule or regulation); provided that we hereby consent to your
disclosure of (i) this Commitment Letter and the Fee Letter to your affiliates
and your and your affiliates’ officers, directors, employees, agents and
advisors (including legal counsel, independent auditors and other experts,
professional advisors or agents) who are involved in the consideration of the
Transactions (including in connection with providing accounting and tax advice
to the Borrower and its affiliates) on a confidential basis, (ii) this
Commitment Letter, the Fee Letter or the information contained herein and
therein to the Acquired Business and its affiliates and its and their officers,
directors, employees, agents and advisors (including legal counsel, independent
auditors and other experts, professional advisors or agents) in connection with
the Transactions on a confidential basis (provided that any disclosure of the
fees and the economic terms of the market flex provisions in the Fee Letter to
such persons shall be redacted in a manner reasonably satisfactory to the
Arranger), (iii) this Commitment Letter and the Fee Letter as required by
applicable law or compulsory legal process or, to the extent requested or
required by governmental and/or regulatory authorities (in which case you agree
(except with respect to any audit or examination conducted by bank examiners or
any governmental bank regulatory authority exercising examination or regulatory
authority) to inform us promptly thereof to the extent practicable and not
prohibited by applicable law, rule or regulation), (iv) following your
acceptance of the provisions hereof and return of an executed counterpart of
this Commitment Letter to the Commitment Parties as provided below, you may file
a copy of any portion of this Commitment Letter (but not the Fee Letter other
than the existence thereof) in any public record in which you are required by
law or regulation to file it or with the Securities and Exchange Commission
(“SEC”) and other applicable regulatory authorities and stock exchanges to the
extent required to be in compliance therewith, (v) you may disclose the
aggregate fee amounts contained in the Fee Letter in financial statements or as
part of projections, pro forma information or a generic disclosure of aggregate
sources and uses related to aggregate compensation amounts related to the
Transactions to the extent customary or required in offering and marketing
materials for the Facilities, the Term Loans, the Notes or in any public filing
relating to the Transactions, in each case in a manner which does not disclose
the fees payable pursuant to the Fee Letter (except in the aggregate), (vi) this
Commitment Letter and the information contained herein and the Fee Letter in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Commitment Letter, Fee Letter or the transactions
contemplated thereby or enforcement thereof or hereof, (vii) the information
contained in Annexes B and C and the Specified Amendments and the Additional
Amendments in any prospectus or other offering memorandum or in any syndication
or other marketing materials relating to the Facilities or the Permanent
Financing, (viii) to the extent that such information becomes publicly available
other than by reason of disclosure in violation of this agreement by you or your
affiliates or your or their respective officers, directors, employees or
advisors, (ix) the existence of this Commitment Letter and the information
contained in Annex B, the Specified Amendments and the Additional Amendments to
any rating agency;

 

9



--------------------------------------------------------------------------------

provided that such information is supplied to any such rating agency only on a
confidential basis and (x) following your acceptance hereof and the return of an
executed counterpart of this Commitment Letter to the Commitment Parties, as
provided below, in consultation with us and on a confidential basis, to any
potential or prospective Commitment Party or any potential or prospective
Lender. The obligations under this paragraph with respect to this Commitment
Letter (but not the Fee Letter) shall terminate automatically after the earlier
of the date (x) of any public filing permitted hereunder and (y) the applicable
Credit Documentation shall have been executed and delivered by the parties
thereto. To the extent not earlier terminated, the provisions of this paragraph
with respect to this Commitment Letter (but not the Fee Letter) shall
automatically terminate on the second anniversary hereof.

Each Commitment Party shall use all confidential information provided to it by
or on behalf of the Borrower or any of your subsidiaries or affiliates solely
for the purpose of providing the services which are the subject of this
Commitment Letter and otherwise in connection with the Transactions, and shall
treat confidentially all such information and shall not disclose such
information to any third party or circulate or refer publicly to such
information; provided, however, that nothing herein will prevent each Commitment
Party from disclosing any such information (a) pursuant to the order of any
court or administrative agency, or otherwise as required by applicable law or
compulsory legal process (in which case such person agrees to inform you
promptly thereof to the extent practicable and not prohibited by applicable law,
rule or regulation), (b) upon the request or demand of any regulatory authority
having jurisdiction over such person or any of its affiliates (in which case
such person agrees (except with respect to any audit or examination conducted by
bank examiners or any governmental bank regulatory authority exercising
examination or regulatory authority) to inform you promptly thereof to the
extent practicable and not prohibited by applicable law, rule or regulation),
(c) to the extent that such information is publicly available or becomes
publicly available other than by reason of disclosure by such person or any of
such person’s affiliates or its or their respective officers, directors,
employees or advisors in violation of this Commitment Letter, (d) to such
person’s affiliates and to such person’s and such affiliates’ respective
officers, directors, partners, members, employees, legal counsel, independent
auditors and other experts or agents who need to know such information in
connection with the Transactions and who have been informed of the confidential
nature of such information and are instructed to keep such information
confidential in accordance with the provisions of this Section 7, it being
understood that the disclosing Commitment Party shall be responsible for any
violation of the provisions of this Section 7 by any such person, (e) to
potential and prospective Lenders, participants and any direct or indirect
contractual counterparties to any swap or derivative transaction relating to the
Borrower or its obligations under the Facilities, in each case, who have agreed
to keep such information confidential on terms not less favorable than the
provisions hereof in accordance with the standard syndication processes of the
Arranger or customary market standards for the dissemination of such type of
information (provided that in no event shall any disclosure of such information
be made to any person that is a Disqualified Institution as of the relevant
time), (f) to Moody’s and S&P and other rating agencies; provided that such
information is limited to Annex B, the Specified Amendments and the Additional
Amendments, and is supplied only on a confidential basis, (g) to market data
collectors, similar service providers to the lending industry, and service
providers to the Arranger in connection with the administration and management
of the Facilities; provided that such information is limited to the existence of
this Commitment Letter and information of a type routinely provided regarding
the closing date, size, type, purpose of, and parties to, the Facilities,
(h) received by such person from a source (other than you, the Acquired Company
or any of your or their affiliates, advisors, members, directors, employees,
agents or other representatives) not known by such person to be prohibited from
disclosing such information to such person by a legal, contractual or fiduciary
obligation, (i) to the extent that such information was already in the
Commitment Parties’ possession on a non-confidential basis or is independently
developed by the Commitment Parties, (j) for purposes of establishing a “due
diligence” defense or (k) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Commitment Letter,
the Fee Letter or the transactions contemplated hereby or thereby or enforcement
thereof or hereof. The Commitment Parties’ obligation under this provision shall
remain in effect until the earlier of (i) two years

 

10



--------------------------------------------------------------------------------

from the date hereof and (ii) the execution and delivery of (x) the Bridge
Facility Documentation and (y) as applicable, (1) the Amendment Documentation or
(2) the Replacement Revolving Credit Facility Documentation by the parties
thereto, at which time any confidentiality undertaking in the applicable Credit
Documentation shall supersede the provisions in this paragraph. For the
avoidance of doubt, in no event shall any disclosure of such information
referred to above be made to any Disqualified Institution.

 

8.

Absence of Fiduciary Relationship; Affiliates; Etc.

As you know, each Commitment Party (together with its affiliates, the
“Commitment Entities”) is a full service financial institution engaged, either
directly or through its affiliates, in a broad array of activities, including
commercial and investment banking, financial advisory, market making and
trading, investment management (both public and private investing), investment
research, principal investment, financial planning, benefits counseling, risk
management, hedging, financing, brokerage and other financial and non-financial
activities and services globally. In the ordinary course of their various
business activities, the Commitment Entities and funds or other entities in
which the Commitment Entities invest or with which they co-invest, may at any
time purchase, sell, hold or vote long or short positions and investments in
securities, derivatives, loans, commodities, currencies, credit default swaps
and other financial instruments for their own account and for the accounts of
their customers. In addition, the Commitment Entities may at any time
communicate independent recommendations and/or publish or express independent
research views in respect of such assets, securities or instruments. Any of the
aforementioned activities may involve or relate to assets, securities and/or
instruments of the Borrower, the Acquired Company, the Acquired Business and/or
other entities and persons which may (i) be involved in transactions arising
from or relating to the arrangement contemplated by this Commitment Letter or
(ii) have other relationships with the Borrower or its affiliates. In addition,
the Commitment Entities may provide investment banking, commercial banking,
underwriting and financial advisory services to such other entities and persons.
Although the Commitment Entities in the course of such other activities and
relationships may acquire information about the transactions contemplated by
this Commitment Letter or other entities and persons which may be the subject of
the financing contemplated by this Commitment Letter, the Commitment Entities
shall have no obligation to disclose such information, or the fact that the
Commitment Entities are in possession of such information, to the Borrower or to
use such information on the Borrower’s behalf.

Consistent with the Commitment Entities’ policies to hold in confidence the
affairs of their customers, the Commitment Entities will not furnish
confidential information obtained from you by virtue of the transactions
contemplated by this Commitment Letter to any of their other customers and will
treat confidential information relating to the Borrower, the Acquired Business
and their respective affiliates with the same degree of care as they treat their
own confidential information and in accordance with Section 7 hereof.
Furthermore, you acknowledge that neither the Commitment Entities nor any of
their respective affiliates has an obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained or that may be obtained by them from any other
person.

Each of the Commitment Entities may have economic interests that conflict with
those of the Borrower, its equity holders and/or its affiliates. You agree that
each Commitment Entity will act under this Commitment Letter as an independent
contractor and that nothing in this Commitment Letter or the Fee Letter or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between the Commitment Entities and the
Borrower, its equity holders or its affiliates. You acknowledge and agree that
the transactions contemplated by this Commitment Letter and the Fee Letter
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Commitment Entities, on the one
hand, and the Borrower, on the other, and in connection therewith and with the
process leading thereto, (i) the Commitment Entities have not assumed (A) an
advisory responsibility in favor of the Borrower, its equity holders or its
affiliates with respect to the

 

11



--------------------------------------------------------------------------------

financing transactions contemplated hereby or (B) a fiduciary responsibility in
favor of the Borrower, its equity holders or its affiliates with respect to the
transactions contemplated hereby, or in each case, the exercise of rights or
remedies with respect thereto or the process leading thereto (irrespective of
whether the Commitment Entities have advised, are currently advising or will
advise the Borrower, its equity holders or its affiliates on other matters) or
any other obligation to the Borrower except the obligations expressly set forth
in this Commitment Letter and the Fee Letter and (ii) the Commitment Entities
are acting solely as principals and not as the agents or fiduciaries of the
Borrower, its management, equity holders, affiliates, creditors or any other
person. The Borrower acknowledges and agrees that it has consulted its own
legal, tax, investment, accounting and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. To
the fullest extent permitted by law, the Borrower agrees that it will not bring
any claim that the Commitment Entities have breached any fiduciary or similar
duty to the Borrower with respect to the financing transactions contemplated
hereby or owes a fiduciary or similar duty to the Borrower, in connection with
such financing transactions or the process leading thereto. In addition, each
Commitment Party may employ the services of its affiliates in providing services
and/or performing its or their obligations hereunder and may, subject to
Section 7, exchange with such affiliates information concerning the Borrower,
the Acquired Business and other companies that may be the subject of this
arrangement, and such affiliates will be entitled to the benefits afforded to
such Commitment Party hereunder (it being understood that the persons to whom
such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential).
Notwithstanding the foregoing, nothing herein shall affect the Borrower’s rights
in respect of any separate engagement of any Commitment Party, including as
financial advisor, in connection with the Transactions or any other matter.

You further acknowledge that JPMorgan and/or certain of its affiliates currently
are acting as lenders and as the administrative agent under the Existing Credit
Agreement, and your and your subsidiaries’ rights and obligations under any
other agreement with JPMorgan or any of its affiliates (including the Existing
Credit Agreement) that currently exist or hereafter may exist are, and shall be,
separate and distinct from the rights and obligations of the parties pursuant to
this Commitment Letter, and none of such rights and obligations under such other
agreements shall be affected by JPMorgan’s performance or lack of performance of
services hereunder. You hereby agree that JPMorgan may render its services under
this Commitment Letter notwithstanding any actual or potential conflict of
interest presented by the foregoing, and you agree that you will not claim any
conflict of interest relating to the relationship among JPMorgan and you and
your affiliates in connection with the commitments and services contemplated
hereby, on the one hand, and the exercise by JPMorgan or any of its affiliates
of any of their rights and duties under any credit agreement or other agreement
(including the Existing Credit Agreement) on the other hand.

In addition, please note that the Commitment Entities do not provide accounting,
tax or legal advice.

 

9.

Miscellaneous.

Neither this Commitment Letter nor the Fee Letter may be amended or any term or
provision hereof or thereof waived or otherwise modified except by an instrument
in writing signed by each of the parties hereto or thereto, as applicable, and
any term or provision hereof or thereof may be amended or waived only by a
written agreement executed and delivered by all parties hereto or thereto.

The provisions set forth under Sections 3, 4, 5 (including Annex A), 7 and 8
hereof (in each case other than any provision therein that expressly terminates
upon execution of the Credit Documentation), this Section 9 and the provisions
of the Fee Letter will remain in full force and effect regardless of whether the
Credit Documentation is executed and delivered, except that the provisions of
Sections 3 and 4 shall not survive if the commitments and undertakings of the
Commitment Parties are terminated prior to the effectiveness of the Facilities;
provided that (x) the foregoing provisions in this paragraph (other than with
respect to the

 

12



--------------------------------------------------------------------------------

provisions set forth in the Fee Letter and under Sections 7, 8 and this
Section 9 hereof, which will remain in full force and effect notwithstanding the
expiration or termination of this Commitment Letter or the Commitment Parties’
respective commitments and agreements hereunder) shall be superseded in each
case, to the extent covered thereby, by the applicable provisions contained in
the Credit Documentation upon execution thereof and thereafter shall have no
further force and effect and (y) the provisions of Sections 3 and 4 shall
terminate on the Syndication Date.

Each of the parties hereto (for itself and its affiliates) agrees that any suit
or proceeding arising in respect of this Commitment Letter or the Commitment
Parties’ commitments or agreements hereunder or the Fee Letter will be tried
exclusively in any Federal court of the United States of America sitting in the
Borough of Manhattan or, if that court does not have subject matter
jurisdiction, in any state court located in the City and County of New York, and
each party hereby submits to the exclusive jurisdiction of, and to venue in,
such court. Any right to trial by jury with respect to any action or proceeding
arising in connection with or as a result of either the Commitment Parties’
commitments or agreements or any matter referred to in this Commitment Letter or
the Fee Letter is hereby waived by the parties hereto. Each of the parties
hereto (for itself and its affiliates) agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Service of any process, summons, notice or document by registered mail or
overnight courier addressed to any of the parties hereto at the addresses above
shall be effective service of process against such party for any suit, action or
proceeding brought in any such court. This Commitment Letter and the Fee Letter
and any claim, controversy or dispute arising hereunder or thereunder will be
governed by and construed in accordance with the laws of the State of New York
without regard to principles of conflicts of laws; provided that (a) the
interpretation of the definition of “Material Adverse Effect” (as defined in the
Acquisition Agreement as in effect on the date hereof) and the determination of
whether there shall have occurred a “Material Adverse Effect,” (b) the
determination of whether the Acquisition has been consummated in accordance with
the terms of the Acquisition Agreement and (c) the determination of whether the
Acquisition Agreement Representations are accurate and whether as a result of
any inaccuracy thereof the Borrower (or its affiliates) has the right (taking
into account any applicable cure provisions) to decline to consummate the
Acquisition or to terminate its (or their) obligations (or otherwise do not have
an obligation to close) under the Acquisition Agreement shall, in each case be
governed by and construed and interpreted in accordance with the laws of the
State of Delaware without regard to principles of conflicts of laws that would
result in the application of the laws of another jurisdiction.

 

10.

PATRIOT Act Notification.

The Commitment Parties hereby notify the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) and the requirements of 31 C.F.R. §
1010.230 (the “Beneficial Ownership Regulation”) the Commitment Parties and each
Lender may be required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow the Commitment Parties and each Lender to
identify the Borrower in accordance with the Patriot Act and the Beneficial
Ownership Regulation. This notice is given in accordance with the requirements
of the Patriot Act and is effective for the Commitment Parties and each Lender.

 

11.

Acceptance and Termination.

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to subject matter contained herein, including
an agreement to negotiate in good faith the Credit Documentation by the parties
hereto in a manner consistent with this Commitment Letter, it being acknowledged
and agreed that the commitments provided hereunder by the Commitment Parties are
subject only to the conditions expressly set forth in Annex C hereto.

 

13



--------------------------------------------------------------------------------

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or other
electronic transmission (e.g., “pdf” or “tif”) will be effective as delivery of
a manually executed counterpart hereof. This Commitment Letter and the Fee
Letter are the only agreements that have been entered into among the parties
hereto with respect to the Facilities and set forth the entire understanding of
the parties with respect thereto and supersede any prior written or oral
agreements among the parties hereto with respect to the Facilities.

The Commitment Parties’ commitments and agreements hereunder will terminate upon
the first to occur of (i)(A) with respect to the Bridge Facility, the execution
and delivery of the Bridge Facility Documentation by each of the parties
thereto, (B) with respect to the Amendment, the Amendment Effective Date and
(C) with respect to the Replacement Revolving Credit Facility, the earlier of
(x) the Amendment Effective Date and (y) the date the Replacement Revolving
Credit Facility Documentation becomes effective, (ii) the consummation of the
Acquisition without using the loans under the Bridge Facility, (iii) the date on
which the Acquisition Agreement is terminated in accordance with its terms,
(iv) receipt by the Commitment Parties of written notice from the Borrower of
its election to terminate all commitments under the Bridge Facility in full and
(v) 11:59 p.m., New York City time, on the Initial Termination Date (as defined
in the Acquisition Agreement as in effect on the date hereof) (or, if the
Initial Termination Date shall have been extended or further extended as
provided in Section 8.1(c) of the Acquisition Agreement as in effect on the date
hereof, then on such extended Termination Date (as defined in the Acquisition
Agreement as in effect on the date hereof)) (the earliest date in clauses
(ii) through (v) being the “Commitment Termination Date”); provided that the
termination of any commitment pursuant to this sentence does not prejudice your
rights and remedies in respect of any breach of this Commitment Letter.

[Remainder of page intentionally left blank]

 

14



--------------------------------------------------------------------------------

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to JPMorgan the enclosed copy of this Commitment Letter,
together, if not previously executed and delivered, with the Fee Letter, on or
before 11:59 p.m., New York City time, on January 16, 2019, whereupon this
Commitment Letter and the Fee Letter will become binding agreements between us.
This offer will terminate (a) on such date if this Commitment Letter and the Fee
Letter have not been signed and returned as described in the preceding sentence
by such date and (b) if this Commitment Letter and the Fee Letter have not been
signed and returned as described in the preceding sentence, immediately upon a
public announcement that a third party unaffiliated with the Borrower has agreed
to acquire the Acquired Company. We look forward to working with you on this
transaction.



--------------------------------------------------------------------------------

Very truly yours, JPMORGAN CHASE BANK, N.A. By:  

/s/ Min Park

  Name: Min Park   Title:   Vice President



--------------------------------------------------------------------------------

ACCEPTED AND AGREED AS OF

THE DATE FIRST WRITTEN ABOVE:

FISERV, INC. By:  

/s/ Robert W. Hau

Name: Robert W. Hau Title:   Chief Financial Officer and       Executive Vice
President



--------------------------------------------------------------------------------

ANNEX A

You agree (a) to indemnify and hold harmless any Commitment Party and its
affiliates and their respective officers, directors, employees, advisors, agents
and controlling persons (each, an “Indemnified Party”) from and against any and
all losses, claims, damages and liabilities to which any such Indemnified Party
may become subject arising out of or in connection with this Commitment Letter,
the Fee Letter, the Facilities, the use of the proceeds thereof or any related
transaction or any actual or prospective claim, litigation, investigation,
arbitration or proceeding relating to any of the foregoing (including in
relation to enforcing the terms of this paragraph) (each, a “Proceeding”),
regardless of whether any Indemnified Party is a party thereto and whether such
Proceedings are brought by you, your equityholders, affiliates, creditors or any
other person, and to reimburse each Indemnified Party for any reasonable,
documented and invoiced legal or other out-of-pocket expenses incurred in
connection with investigating, responding to or defending any of the foregoing
by a single firm of counsel for all such Indemnified Persons, taken as a whole,
and, if necessary, a single firm of local counsel in each applicable
jurisdiction (and, in the case of an actual or perceived conflict of interest
where the Indemnified Person affected by such conflict notifies you of the
existence of such conflict and thereafter retains its own counsel, by another
firm of counsel for such affected Indemnified Person); provided that the
foregoing indemnity will not, as to any Indemnified Party, apply to losses,
claims, damages, liabilities or expenses to the extent they (i) arise or result
from (A) the willful misconduct, bad faith or gross negligence of such
Indemnified Party or (B) a material breach by such Indemnified Party of its
obligations under this Commitment Letter or the Fee Letter (in each case, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction), or (ii) have not resulted from an act or omission by you or any
of your affiliates and have been brought by an Indemnified Party against any
other Indemnified Party (other than any claims against any Commitment Party in
its capacity or in fulfilling its role as an arranger or agent or any similar
role hereunder), and (b) to reimburse the Commitment Parties and their
affiliates on demand for all reasonable, documented and invoiced out-of-pocket
expenses (including due diligence expenses, syndication expenses, travel
expenses, and reasonable fees, charges and disbursements of a single firm of
counsel for all Commitment Parties, taken as a whole, and, if necessary, a
single firm of local counsel in each applicable jurisdiction) incurred in
connection with the Facilities and any related documentation (including this
Commitment Letter, the Term Sheet, the Fee Letter and the definitive
documentation relating to the Facilities) or the administration, amendment,
modification or waiver thereof.

No Indemnified Party shall be liable for any damages arising from the use by
others of Information or other materials obtained through electronic,
telecommunications or other information transmission systems, including the
Platform or otherwise via the internet (except to the extent they are found by a
final, non-appealable judgment of a court of competent jurisdiction to arise
from the willful misconduct, bad faith or gross negligence of such Indemnified
Party). Notwithstanding any other provision of this Commitment Letter, no party
hereto nor any Indemnified Party shall be liable for any special, indirect,
consequential or punitive damages in connection with the Facilities or in
connection with its activities related to the Facilities; provided that the
foregoing shall not limit your indemnification obligations under the provisions
of the immediately preceding paragraph with respect to any such damages claimed
against any Indemnified Party.

You shall not be liable for any settlement of any Proceedings effected without
your written consent (which consent shall not be unreasonably withheld,
conditioned or delayed), but if settled with your written consent or if there is
a final judgment in any such Proceedings, you agree to indemnify and hold
harmless each Indemnified Party from and against any and all losses, claims,
damages, liabilities and related expenses by reason of such settlement or
judgment in accordance with and to the extent provided in the second preceding
paragraph. You shall not, without the prior written consent of an Indemnified
Party (which consent shall not be unreasonably withheld, delayed or
conditioned), effect any settlement of any pending or threatened Proceedings in
respect of which indemnity could have been sought hereunder by such



--------------------------------------------------------------------------------

Indemnified Party unless such settlement (a) includes an unconditional release
of such Indemnified Party in form and substance reasonably satisfactory to such
Indemnified Party from all liability on claims that are the subject matter of
such Proceedings and (b) does not include any statement as to, or any admission
of, fault, culpability or a failure to act by or on behalf of any Indemnified
Party or any injunctive relief or other non-monetary remedy binding on any
Indemnified Party. You acknowledge that any failure to comply with your
obligations under the preceding sentence may cause irreparable harm to JPMorgan
and the other Indemnified Parties.



--------------------------------------------------------------------------------

ANNEX B

PROJECT FLAMINGO

$17,000 Million Senior Unsecured 364-Day Bridge Facility

Summary of Principal Terms1

 

Borrower:    Fiserv, Inc. (the “Borrower”). Guarantors:    None. Administrative
Agent:    JPMorgan Chase Bank, N.A. (“JPMorgan”), acting through one or more of
its affiliates, will act as sole administrative agent (collectively, in such
capacity, the “Administrative Agent”) for a syndicate of banks, financial
institutions and other institutional lenders approved in accordance with the
Commitment Letter (together with JPMorgan, the “Lenders”), and will perform the
duties customarily associated with such role. Sole Bookrunner and Sole Lead
Arranger:    JPMorgan will act as sole bookrunner and sole lead arranger for the
Bridge Facility described below (in such capacities, the “Arranger”), and will
perform the duties customarily associated with such roles. Facility:    A senior
unsecured bridge term loan credit facility in an aggregate principal amount of
$17,000 million, comprised of a $12,000 million tranche 1 bridge loan facility
(the “Capital Markets Tranche”) and a $5,000 million tranche 2 bridge loan
facility (the “Loan Tranche”; each of the Capital Markets Tranche and the Loan
Tranche, a “Tranche”; and the Capital Markets Tranche and the Loan Tranche,
collectively, the “Bridge Facility”). Purpose:    The proceeds of the Bridge
Facility will be used by the Borrower (a) to refinance certain outstanding
indebtedness of the Acquired Business and its subsidiaries in connection with
the Acquisition, (b) to pay cash in lieu of fractional shares in connection with
the Acquisition and (c) to pay the fees and expenses relating to the Acquisition
and the Refinancing. Availability:   

One drawing may be made under each Tranche of the Bridge Facility on the closing
date of the Acquisition upon satisfaction of the conditions to funding described
in Annex C to this Commitment Letter (the “Closing Date”).

 

Amounts borrowed under the Bridge Facility that are repaid or prepaid may not be
reborrowed.

Interest Rates and Fees:    As set forth in Annex B-I hereto.

 

 

1 

All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this Annex B is attached, including
Annexes A, C, and D thereto, unless otherwise specified.



--------------------------------------------------------------------------------

Final Maturity
and Amortization:    The Bridge Facility will mature on the day that is 364 days
after the Closing Date (the “Maturity Date”). There will be no scheduled
amortization payments. Mandatory Prepayments and Commitment Reductions:    On or
prior to the Closing Date, the aggregate commitments in respect of the Bridge
Facility under the Commitment Letter or under the Bridge Facility Documentation
(as applicable) shall be automatically and permanently reduced, and after the
Closing Date, the aggregate loans under the Bridge Facility shall be prepaid,
without penalty or premium, in each case, dollar for dollar, by the following
amounts (in each case subject to exceptions to be agreed):      (a) 100% of the
Net Cash Proceeds (as defined below) of all asset sales or other dispositions of
property by the Borrower and its subsidiaries (excluding (t) the sale or other
disposition of assets in
the ordinary course of business (as reasonably determined by the Borrower), (u)
the unwinding of
hedge arrangements, (v) factoring and similar arrangements, including
dispositions of receivables, in
the ordinary course of business, (w) any leasing transactions,
(x) sale-leaseback transactions in the
ordinary course of business, (y) dispositions by any insurance subsidiary in the
ordinary course of
business to the extent the upstreaming of proceeds is not permitted by
applicable insurance laws or
regulations and (z) dispositions by the Borrower’s foreign subsidiaries to the
extent the repatriation
of the proceeds of such dispositions would result in adverse tax consequences
other than immaterial
adverse tax consequences (as reasonably determined by the Borrower)) and any
insurance and
condemnation proceeds (including proceeds from the sale of stock of any
subsidiary of the Borrower,
but excluding casualty or condemnation events in respect of property of the
Borrower’s foreign
subsidiaries to the extent the repatriation of the proceeds of such casualty or
condemnation event
would result in adverse tax consequences other than immaterial adverse tax
consequences (as
reasonably determined by the Borrower)) and, subject to other exceptions to be
agreed, including,
without limitation, exceptions for (i) intercompany sales or other dispositions
of property, (ii) sales or
other dispositions of obsolete or work-out property and property no longer used
or useful in the
business, (iii) sales or other dispositions of assets the Net Cash Proceeds of
which do not exceed
$10,000,000 in any single transaction or series of related transactions,
(iv) any sale or other
disposition of assets pursuant to a contract or arrangement in effect as of the
date of the Commitment
Letter, (v) dispositions of assets consisting of the granting of permitted
liens, (vi) other sales or other
dispositions of assets the Net Cash Proceeds of which do not exceed an aggregate
amount of
$250,000,000, and (vii) sales or other dispositions of assets to the extent the
Net Cash Proceeds from
such sale are reinvested in other assets used or useful in the business of the
Borrower or any of its
subsidiaries (or used to replace damaged or

 

B-2



--------------------------------------------------------------------------------

   destroyed assets) within twelve (12) months after receipt of such proceeds
(or in the case of any casualty or condemnation event, such period as may be
reasonably required to replace or repair the affected asset);   

(b) 100% of the Net Cash Proceeds received from (i) any issuance of debt
securities (including the Notes) (other than Excluded Debt (as defined below))
and (ii) any issuance of equity securities (including shares of its common stock
or preferred equity or equity-linked securities) by the Borrower or any of its
subsidiaries (other than Excluded Equity Offerings (as defined below)); and

 

(c) without duplication of any reduction provided pursuant to clause (d) below,
100% of the Net Cash Proceeds received from any incurrence of debt for borrowed
money pursuant to a bank or other credit facility (other than Excluded Debt);
and

 

(d) 100% of the committed amount under any Qualifying Bank Financing (as defined
below)).

 

Such mandatory prepayments of the loans under the Bridge Facility and the
reductions of commitments under the Commitment Letter or the Bridge Facility
Documentation will be applied:

 

(i)    with respect to amounts under clause (a) above, pro rata between the
Capital Markets Tranche and the Loan Tranche;

 

(ii)    with respect to amounts under clause (b) above, first to the Capital
Markets Tranche until the loans or commitments under the Capital Markets Tranche
have been reduced to $0, and then to the Loan Tranche; and

 

(ii)    with respect to amounts under clauses (c) and (d) above, first to the
Loan Tranche until the loans or commitments under the Loan Tranche have been
reduced to $0, and then to the Capital Markets Tranche.

 

Any mandatory prepayment of the Bridge Facility resulting from any of the
foregoing after the Closing Date shall be made on or prior to the fifth business
day after such Net Cash Proceeds are received.

 

“Net Cash Proceeds” shall mean:

 

(a) with respect to a sale or other disposition of any assets of the Borrower or
any of its subsidiaries, the excess, if any, of (i) the cash actually received
in connection therewith (including any cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) payments made to retire any debt
that is

 

B-3



--------------------------------------------------------------------------------

  

secured by such asset or that is required to be repaid in connection with the
sale thereof (other than loans under the Bridge Facility), (B) the fees and
expenses incurred by the Borrower or any of its subsidiaries in connection
therewith, (C) taxes paid or reasonably estimated to be payable in connection
with such transaction, (D) all distributions and other payments required to be
made to minority interest holders in connection with such sale or disposition,
provided that such distributions or other payments are made pro rata or on such
other basis as required by the existing terms of the joint venture or other
applicable shareholder agreement, and (E) the amount of reserves established by
the Borrower or any of its subsidiaries in good faith and pursuant to
commercially reasonable practices for adjustment in respect of the sale price of
such asset or assets in accordance with applicable generally accepted accounting
principles; provided that if the amount of such reserves exceeds the amounts
charged against such reserve, then such excess, upon determination thereof,
shall then constitute Net Cash Proceeds;

 

(b) with respect to the incurrence, issuance, offering or placement of debt
securities or other debt for borrowed money, the excess, if any, of (i) cash
actually received by the Borrower and its subsidiaries in connection with such
incurrence, issuance, offering or placement over (ii) the underwriting discounts
and commissions and other fees and expenses incurred by the Borrower and its
subsidiaries in connection with such incurrence, issuance, offering or
placement; and

 

(c) with respect to the issuances of equity interests, the excess of (i) the
cash actually received by the Borrower and its subsidiaries in connection with
such issuance over (ii) the underwriting discounts and commissions and other
fees and expenses incurred by the Borrower or any of its subsidiaries in
connection with such issuance.

 

“Excluded Debt” shall mean (i) intercompany indebtedness of the Borrower or any
of its subsidiaries or, prior to the Closing Date, the Acquired Business,
(ii) ordinary-course purchase money indebtedness, facility and equipment
financings, indebtedness issued in connection with tenant leases (including
sale-leasebacks), financial leases or capital lease obligations and similar
obligations, (iii) borrowings under the Existing Credit Agreement (as defined
below), or any amendment, refinancing or replacement thereof (including the
Amendment), in each case, up to an aggregate amount not to exceed the aggregate
committed amount of the revolving credit facility after giving effect to the
Commitment Increase, (iv) issuances of commercial paper and indebtedness under
letter of credit facilities, surety or other similar bonds, working capital
facilities, overdraft facilities, local facilities, factoring arrangements,
receivables securitization arrangements and seller lending arrangements
(including, in each case, the renewal, roll-over, replacement or

 

B-4



--------------------------------------------------------------------------------

  

refinancing thereof), in each case in the ordinary course of business,
(v) hedging and cash management arrangements, (vi) other debt in an aggregate
principal amount not to exceed $200,000,000, (vii) ordinary course indebtedness
of any insurance subsidiary to the extent the upstreaming of the proceeds of
such indebtedness to the Borrower is not permitted by applicable insurance laws
or regulations, (viii) any indebtedness incurred to refinance any indebtedness
existing on the date of the Commitment Letter (or, in the case of the Acquired
Business, on the Closing Date) and (ix) any other financing agreed by the
Arranger.

 

“Excluded Equity Offerings” shall mean (i) issuances pursuant to employee
compensation plans, employee benefit plans, employee based incentive plans or
arrangements, employee stock purchase plans, dividend reinvestment plans and
retirement plans or issued as compensation to officers and/or non-employee
directors or upon conversion or exercise of outstanding options or other equity
awards, (ii) issuances to or by a subsidiary of the Borrower to the Borrower or
any other subsidiary of the Borrower or, prior to the Closing Date, to or by a
subsidiary of the Acquired Company to the Acquired Company or any other
subsidiary of the Acquired Company (including, in each case, in connection with
existing joint venture arrangements), (iii) issuances of directors’ qualifying
shares and/or other nominal amounts required to be held by persons other than
the Borrower or its subsidiaries under applicable law, (iv) issuances by the
Borrower’s foreign subsidiaries to the extent the repatriation of the proceeds
of such issuances would result in adverse tax consequences other than immaterial
adverse tax consequences (as reasonably determined by the Borrower), (v) any
equity issued as Acquisition Consideration, (vi) issuances in an aggregate
principal amount not to exceed $75,000,000 and (vii) additional exceptions to be
agreed.

 

“Qualifying Bank Financing” shall mean a committed but unfunded bank or other
credit facility for the incurrence of debt for borrowed money by the Borrower
that has become effective for the purposes of financing the Transactions,
subject to conditions to funding that are, in the written determination of the
Borrower, no less favorable to the Borrower than the conditions to the funding
of the Bridge Facility set forth herein.

 

In addition, the aggregate commitments in respect of the Bridge Facility shall
be permanently reduced to zero on the Commitment Termination Date.

 

The Borrower shall provide the Administrative Agent with prompt written notice
of any mandatory prepayment or commitment reduction being required hereunder.

 

B-5



--------------------------------------------------------------------------------

Voluntary Prepayments and Reductions in Commitments:   

Prepayments of borrowings under the Bridge Facility will be permitted at any
time, in whole or in part and in minimum principal amounts to be agreed upon,
without premium or penalty, subject to reimbursement of the Lenders’
redeployment costs in the case of a prepayment of Adjusted LIBOR borrowings
other than on the last day of the relevant interest period. The Borrower may
voluntarily reduce unutilized portions of the commitments under the Bridge
Facility at any time without penalty.

 

Voluntary prepayments and reductions of commitments will be applied between the
Capital Markets Tranche and the Loan Tranche as determined by the Borrower.

 

All voluntary and mandatory prepayments of loans under the Bridge Facility and
reductions of commitments with respect to either Tranche as set forth above
shall be allocated among the Lenders within such Tranche on a pro rata basis
(or, as between Lenders within such Tranche that are affiliated with each other,
allocated between them as they and the Arranger may otherwise determine).

Documentation:    The making of the loans under the Bridge Facility will be
governed by definitive loan and related agreements and documentation
(collectively, the “Bridge Facility Documentation” and the principles set forth
in this paragraph, the “Documentation Principles”) to be negotiated in good
faith, which will be substantially consistent with, and no less favorable to the
Borrower than, the Borrower’s Third Amended and Restated Credit Agreement, dated
as of September 19, 2018, among the Borrower, the subsidiary borrowers from time
to time party thereto, the financial institutions from time to time party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (as amended from
time to time prior to the date hereof, the “Existing Credit Agreement”), with
only those modifications set forth in this Annex B, modifications to reflect the
Specified Amendments and, to the extent any of the Additional Amendments is
agreed to by (x) a majority of Lenders under (and as defined in) the Existing
Credit Agreement in connection with the Amendment (after giving effect to any
part of the Commitment Increase achieved as part of the Amendment) and (y) the
lenders providing commitments in respect of the Term Loan Facility,
modifications to reflect any such Additional Amendment (the Existing Credit
Agreement as modified by the Specified Amendments and, if agreed pursuant to
clauses (x) and (y) above, the Additional Amendments, collectively, the “Amended
Credit Agreement”). For the purposes hereof, the words “based on” or
substantially consistent with” the Existing Credit Agreement and words of
similar import shall mean substantially the same as the Existing Credit
Agreement with modifications only (a) as are necessary to reflect the terms
specifically set forth in the Commitment

 

B-6



--------------------------------------------------------------------------------

     Letter (including the nature of the Bridge Facility as a bridge facility)
and the Fee Letter, (b) to
reflect any changes in law or accounting standards since the date of the
Existing Credit Agreement,
(c) to reflect the operational or administrative requirements of the
Administrative Agent as
reasonably agreed by the Borrower, (d) to accommodate the structure of the
Acquisition, (e) to reflect
the Specified Amendments and the Additional Amendments and (f) as mutually
agreed by the
Borrower and the Administrative Agent. The Bridge Facility Documentation will
contain only those
conditions to borrowing, mandatory prepayments, representations, warranties,
affirmative and
negative covenants and events of default expressly set forth in this Annex B,
with such modifications
to the terms thereof as shall be made in accordance with the flex provisions of
the Fee Letter. Representations and Warranties:   

The Bridge Facility Documentation will include only the following
representations and warranties, which shall be made on the Effective Date (as
defined below) and on the Closing Date, and be substantially consistent with,
and no less favorable to the Borrower than, those in the Amended Credit
Agreement (and subject to the Documentation Principles and the Limited
Conditionality Provision): existence and power, authority, binding agreement,
litigation, no conflicting agreements, taxes, governmental regulations, Federal
Reserve regulations, use of loan proceeds, disclosure (including with respect to
the Beneficial Ownership Certifications delivered in connection with the closing
of the Bridge Facility), plans, environmental matters, financial statements,
material subsidiaries, anti-corruption laws and sanctions matters, and no EEA
financial institution.

 

In addition, the Bridge Facility Documentation shall contain customary
representations as to solvency (after giving effect to the Transactions, with
“solvency” to be defined consistent with the solvency certificate attached
hereto as Annex C-I), no default (consistent with the Limited Conditionality
Provision) and the Patriot Act.

Conditions to Borrowing on the Closing Date:    The borrowing under the Bridge
Facility on the Closing Date will be subject solely to the conditions expressly
set forth in Annex C to the Commitment Letter (the “Funding Conditions”).
Affirmative Covenants:    The Bridge Facility Documentation will include only
the following affirmative covenants, which shall become effective on the
Effective Date, and be substantially consistent with, and no less favorable to
the Borrower than, those in the Amended Credit Agreement (and subject to the
Documentation Principles and the Limited Conditionality Provision): legal
existence, taxes, insurance, performance of obligations, condition of property,
observance of legal requirements, financial statements and other information,
records, authorizations.

 

B-7



--------------------------------------------------------------------------------

Negative Covenants:    The Bridge Facility Documentation will include only the
following negative covenants, which shall become effective on the Effective
Date, and be substantially consistent with, and no less favorable to the
Borrower than, those in the Amended Credit Agreement (and subject to the
Documentation Principles and the Limited Conditionality Provision): subsidiary
indebtedness, liens, asset sales, mergers and acquisitions, pari passu
obligations, transactions with affiliates, and anti-corruption laws and
sanctions matters. Financial Covenants:    Subject to the Documentation
Principles and the Limited Conditionality Provision, maintenance of a maximum
Leverage Ratio of less than or equal to 4.5 to 1.0 (subject to the step-downs
provided in the applicable Specified Amendment) and a minimum Interest Coverage
Ratio of at least 3.0 to 1.0, calculated in accordance with (and capitalized
terms to have the meaning set forth in) the Amended Credit Agreement. Events of
Default:    The Bridge Facility Documentation will include only the following
events of default, which shall be substantially consistent with, and no less
favorable to the Borrower than, those in the Amended Credit Agreement (and
subject to the Documentation Principles and the Limited Conditionality
Provision): nonpayment of principal when due; nonpayment of interest, fees or
other amounts after a grace period of five business days; material inaccuracy of
representations and warranties; Bridge Facility Documentation ceasing to be in
full force and effect or any Borrower party thereto so asserting; violation of
covenants (subject, in the case of certain affirmative covenants, to a grace
period of 30 days); cross-default with respect to material indebtedness;
bankruptcy events; certain ERISA events; material judgments; and a change of
control. Actions between Effective Date and Closing Date:    During the period
from and including the effectiveness of the Bridge Facility Documentation (the
“Effective Date”) and to and including the earlier of the Commitment Termination
Date and the funding of the loans under the Bridge Facility on the Closing Date,
and notwithstanding (i) that any representation given as a condition to the
Effective Date (excluding the Specified Representations and Acquisition
Agreement Representations) was incorrect, (ii) any failure by the Borrower to
comply with the affirmative covenants and negative covenants (excluding
compliance on the Closing Date with certain negative covenants constituting
Funding Conditions), (iii) any provision to the contrary in the Bridge Facility
Documentation or (iv) that any condition to the Effective Date may subsequently
be determined not to have been satisfied, neither the Administrative Agent nor
any Lender shall be entitled to (unless an event of default

 

B-8



--------------------------------------------------------------------------------

     under the Bridge Facility Documentation shall have occurred and is
continuing with respect to
nonpayment of fees thereunder or bankruptcy or insolvency of the Borrower or
other event of default
constituting a Funding Condition) (a) cancel any of its commitments in respect
of the Bridge Facility
(except as set forth in “Mandatory Prepayments and Commitment Reductions”
above), (b) rescind,
terminate or cancel the Bridge Facility Documentation or any of its commitments
thereunder or
exercise any right or remedy under the Bridge Facility Documentation, to the
extent to do so would
prevent, limit or delay the making of its loan under the Bridge Facility,
(c) refuse to participate in
making its loan under the Bridge Facility or (d) exercise any right of set-off
or counterclaim in
respect of its loan under the Bridge Facility to the extent to do so would
prevent, limit or delay the
making of its loan under the Bridge Facility; provided that from the Closing
Date after giving effect
to the funding of the loans under the Bridge Facility on such date, all of the
rights, remedies and
entitlements of the Administrative Agent and the Lenders shall be available
notwithstanding that
such rights were not available prior to such time as a result of the foregoing.
Voting:    Subject to the Documentation Principles and substantially consistent
with, and no less favorable to the Borrower than, the Amended Credit Agreement.
Notwithstanding the foregoing, amendments and waivers of the Bridge Facility
Documentation that adversely affect the Lenders under the Capital Markets
Tranche but not the Loan Tranche and vice versa, will require the consent of
Lenders holding more than 50% of the aggregate commitments or Loans, as
applicable, under such adversely affected Tranche. Cost and Yield Protection:   
Usual and customary for facilities and transactions of this type, including
customary tax gross-up provisions (including but not limited to provisions
relating to Dodd-Frank and Basel III), but subject to the Documentation
Principles and substantially consistent with, and no less favorable to the
Borrower than, the Amended Credit Agreement. Assignments and Participations:   

Subject to the Documentation Principles and substantially consistent with, and
no less favorable to the Borrower than, the Amended Credit Agreement as follows:

 

Prior to the Closing Date, the Lenders will not be permitted to assign
commitments under the Bridge Facility to any Person except an Approved Lender in
accordance with the terms of the syndication provisions in the Commitment
Letter.

     From and after the Closing Date, the Lenders will be permitted to assign
loans under the Bridge
Facility to eligible assignees subject to the consent of the Borrower (not to be
unreasonably withheld
or delayed); provided that no such consent shall be required with respect

 

B-9



--------------------------------------------------------------------------------

     to any assignment (x) to a Lender, an affiliate of a Lender or an approved
fund, (y) to an Approved
Lender or (z) if a payment or bankruptcy event of default shall have occurred
and be continuing;
provided, further, that such consent shall be deemed to have been given if the
Borrower shall not
have responded to a written request for consent within 15 business days. All
assignments shall
require the consent of the Administrative Agent (not to be unreasonably withheld
or delayed). Each
assignment shall be accompanied by the payment of a $3,500 assignment processing
fee to the
Administrative Agent (which fee may be waived by the Administrative Agent in its
sole discretion).    Lenders may sell participations without the consent of any
person, so long as any such participation does not create rights in participants
to approve amendments or waivers, except in respect of certain customary matters
consistent with the Amended Credit Agreement.    Under no circumstances may any
assignment or participation be made to a Disqualified Institution. Defaulting
Lenders:    The Bridge Facility Documentation will contain customary “defaulting
Lender” provisions, including the suspension of voting rights and rights to
receive certain fees, and the termination or assignment of commitments or loans
of defaulting Lenders; provided that such provisions shall be subject to the
Documentation Principles and be substantially consistent with, and no less
favorable to the Borrower than, the Amended Credit Agreement. Expenses and
Indemnification:   

Subject to the limitations set forth in Annex A, the Borrower shall pay (a) all
reasonable, documented and invoiced out-of-pocket expenses of the Administrative
Agent and the Arranger associated with the syndication of the Bridge Facility
and the preparation, execution, delivery and administration of the Bridge
Facility Documentation and any amendment or waiver with respect thereto
(including the reasonable, documented and invoiced fees, disbursements and other
charges of one primary counsel and one additional local counsel in each
applicable jurisdiction) and (b) all reasonable, documented and invoiced
out-of-pocket expenses of the Administrative Agent and the Lenders (including
the reasonable, documented and invoiced fees, disbursements and other charges of
one primary counsel and one additional local counsel in each applicable
jurisdiction for the Administrative Agent and the Lenders and additional counsel
to the extent reasonably determined by any Lender to avoid any actual or
potential conflicts of interest or the availability of different claims or
defenses) in connection with the enforcement of the Bridge Facility
Documentation.

The Administrative Agent, the Arranger and the Lenders (and their affiliates and
their respective officers, directors, employees, advisors

 

B-10



--------------------------------------------------------------------------------

     and agents) will have no liability for, and will be indemnified and held
harmless against, any loss,
liability, cost or expense incurred in respect of the financing contemplated
hereby or the use or the
proposed use of proceeds thereof (except to the extent determined by a court of
competent
jurisdiction by a final and non-appealable judgment to have resulted from
(x) the gross negligence,
bad faith or willful misconduct of the indemnified party or any of its
affiliates or (y) such party’s or
any of its affiliates’ material breach of the Bridge Facility Documentation or
(z) disputes among
Lenders not arising from the Company’s breach of its obligations under the
Bridge Facility
Documentation (other than a dispute involving a claim against an indemnified
party for its acts or
omissions in its capacity as an arranger, bookrunner, agent or similar role in
respect of the Bridge
Facility, except, with respect to this clause (z), to the extent such acts or
omissions are determined by
a court of competent jurisdiction by a final and non-appealable judgment to have
constituted the
gross negligence, bad faith or willful misconduct of such indemnified party in
such capacity)). Governing Law and Forum:    New York; provided that (a) the
interpretation of the definition of “Material Adverse Effect” and the
determination of whether there shall have occurred a “Material Adverse Effect”
under the Acquisition Agreement, (b) the determination of whether the
Acquisition has been consummated in accordance with the terms of the Acquisition
Agreement and (c) the determination of whether the Acquisition Agreement
Representations are accurate and whether as a result of any inaccuracy thereof
the Borrower (or its affiliates) has the right (taking into account any
applicable cure provisions) to decline to consummate the Acquisition or to
terminate its (or their) obligations (or otherwise do not have an obligation to
close) under the Acquisition Agreement shall, in each case be governed by and
construed and interpreted in accordance with the laws of the State of Delaware
without regard to principles of conflicts of laws that would result in the
application of the laws of another jurisdiction. Arranger’s and Administrative
Agent’s Counsel:    Davis Polk & Wardwell LLP. Miscellaneous:    The Bridge
Facility Documentation will contain customary European Union “bail-in”
provisions and customary provisions pertaining to division of limited liability
companies. The Lenders will provide customary representations as to their
fiduciary status under ERISA.

 

B-11



--------------------------------------------------------------------------------

ANNEX B-I

 

Interest Rates:   

The interest rates under the Bridge Facility will be, at the option of the
Borrower, (a) Adjusted LIBO Rate plus the Applicable Adjusted LIBO Rate Margin
(each as defined below) or (b) ABR (as defined below) plus the Applicable
Adjusted LIBO Rate Margin minus 1.00%.

 

The Borrower may elect interest periods of 1, 2, 3 or 6 months for Adjusted LIBO
Rate borrowings. Calculation of interest shall be on the basis of the actual
number of days elapsed in a year of 360 days (or 365 or 366 days, as the case
may be, in the case of ABR loans based on the prime rate) and interest shall be
paid in arrears (i) at the end of each interest period and no less frequently
than quarterly, in the case of Adjusted LIBO Rate advances, and (ii) quarterly,
in the case of ABR advances.

 

“ABR” is the Alternate Base Rate, which is the greatest of (i) the Prime Rate,
(ii) the NYFRB Rate from time to time plus 0.5% and (iii) the Adjusted LIBO Rate
for a one month interest period on the applicable date plus 1%.

 

“Adjusted LIBO Rate” means the LIBO Rate, as adjusted for statutory reserve
requirements for eurocurrency liabilities.

 

“Interpolated Rate” means, at any time, for any interest period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time; provided that if any Interpolated Rate as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of the Bridge Facility Documentation.

 

“LIBO Rate” means, with respect to any Eurocurrency borrowing for any applicable
currency and for any interest period, the LIBO Screen Rate at approximately
11:00 a.m., London time, two business days prior to the commencement of such
interest period; provided that if the LIBO Screen Rate shall not be available at
such time for such interest period (an “Impacted Interest Period”) with respect
to the applicable currency then the LIBO Rate shall be the Interpolated Rate.



--------------------------------------------------------------------------------

  

“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
borrowing for any applicable currency and for any interest period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for the relevant
currency for a period equal in length to such interest period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate as so
determined would be less than zero, such rate shall be deemed to zero for the
purposes of calculating such rate.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (i) the Federal Funds Effective
Rate in effect on such day and (ii) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a business day, for the immediately
preceding business day); provided that if none of such rates are published for
any day that is a business day, the term “NYFRB Rate” means the rate quoted for
such day for a federal funds transaction at 11:00 a.m., New York City time, on
such day received by the Administrative Agent from a federal funds broker of
recognized standing selected by it; provided, further, that if any of the
aforesaid rates as so determined would be less than zero, such rate shall be
deemed to be zero for purposes of the Bridge Facility Documentation.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding business day by the NYFRB as an overnight
bank funding rate.

 

B-I-2



--------------------------------------------------------------------------------

     “Prime Rate” means the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate”
in the U.S. or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release
H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar
rate quoted therein (as determined reasonably and in good faith by the
Administrative Agent) or in
any similar release by the Federal Reserve Board (as determined reasonably and
in good faith by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date
such change is publicly announced or quoted as being effective. LIBO Rate
Replacement:    The Bridge Facility Documentation shall contain customary
provisions for the replacement of the LIBO Rate. Applicable Adjusted LIBO Rate
Margin:   

 

Public Debt Rating2

   A-/A3 or better     BBB+/Baa1     BBB/Baa2     BBB-
/Baa3     BB+/Ba1 or
worse  

Closing Date until 89 days following the Closing Date

     1.00 %      1.125 %      1.25 %      1.375 %      1.625 % 

90th day following the Closing Date until 179th day following the Closing Date

     1.25 %      1.375 %      1.50 %      1.625 %      1.875 % 

180th day following the Closing Date until 269th day following the Closing Date

     1.50 %      1.625 %      1.75 %      1.875 %      2.125 % 

From the 270th day following the Closing Date

     1.75 %      1.875 %      2.00 %      2.125 %      2.375 % 

 

Default Rate:    At any time when the Borrower is in default in the payment of
any amount of principal due under the Bridge Facility, the

 

2 

Based on public ratings from S&P and Moody’s for senior unsecured, long-term
indebtedness for borrowed money of the Borrower that is not guaranteed by any
other person or subsidiary and not supported by any other credit enhancement
(the “Public Debt Rating”). Split ratings to be handled consistently with the
Existing Credit Agreement.

 

B-I-3



--------------------------------------------------------------------------------

     overdue amount shall bear interest at 2% above the rate otherwise
applicable thereto. Overdue
interest, fees and other amounts shall bear interest at 2% above the rate
applicable to ABR loans. Ticking Fees:    Ticking fees (“Ticking Fee”) equal to
(a) 0.125% per annum if the Borrower’s Public Debt Rating is BBB/Baa2 or higher,
(b) 0.15% per annum if the Borrower’s Public Debt Rating is BBB-/Baa3 and (c)
0.20% per annum if the Borrower’s Public Debt Rating is BB+/Ba1 or worse, in
each case, times the actual daily undrawn commitments under the Bridge Facility
(as such amounts shall be adjusted to give effect to any voluntary or mandatory
reductions of the commitments in accordance with the terms hereof) will accrue
during the period commencing on the date that is 90 days after the date of the
Commitment Letter and ending on and including the earlier of (x) the Closing
Date and (y) the date of termination of the commitments under the Bridge
Facility, payable to the Administrative Agent for the account of each Lender in
arrears on the earlier of the Closing Date and the date of termination of the
commitments under the Bridge Facility. Duration Fees:    The Borrower will pay a
fee (the “Duration Fee”), for the ratable benefit of the Lenders, in an amount
equal to (i) 0.50% of the aggregate principal amount of the loans under the
Bridge Facility outstanding on the date which is 90 days after the Closing Date,
due and payable in cash on such 90th day (or if such day is not a business day,
the next business day); (ii) 0.75% of the aggregate principal amount of the
loans under the Bridge Facility outstanding on the date which is 180 days after
the Closing Date, due and payable in cash on such 180th day (or if such day is
not a business day, the next business day); and (iii) 1.00% of the aggregate
principal amount of the loans under the Bridge Facility outstanding on the date
which is 270 days after the Closing Date, due and payable in cash on such 270th
day (or if such day is not a business day, the next business day).

 

B-I-4



--------------------------------------------------------------------------------

ANNEX C

PROJECT FLAMINGO

$17,000 Million Senior Unsecured 364-Day Bridge Facility; $2,000 Billion
Replacement Revolving Credit Facility

Conditions3

The borrowing under the Bridge Facility shall be subject solely to the
satisfaction or waiver by the Commitment Parties holding a majority of the
commitments held by the Commitment Parties in respect of the Bridge Facility of
the following conditions (subject to the Limited Conditionality Provision in all
respects):

1.    The Acquisition shall have been consummated substantially concurrently
with the borrowing under the Bridge Facility, in all material respects in
accordance with the Acquisition Agreement after giving effect to any
modifications, amendments, supplements, consents or waivers, other than those
modifications, amendments, supplements, consents or waivers by the Borrower that
are materially adverse to the Lenders or the Arranger (in their capacities as
such) without the Arranger’s prior written consent (such consent not to be
unreasonably withheld, delayed or conditioned); provided that any change in the
Acquisition Consideration shall not be deemed to be materially adverse to the
interests of the Lenders or the Arranger and shall not require the consent of
the Arranger if such change results in the number of shares of Parent Common
Stock (as defined in the Acquisition Agreement) for which each share of Company
Common Stock (as defined in the Acquisition Agreement), other than any Exception
Shares (as defined in the Acquisition Agreement), may be converted pursuant to
the Acquisition Agreement increasing or decreasing by 7.5% or less.

2.    (x) The Arranger shall have received (a) U.S. GAAP audited consolidated
balance sheets and related consolidated statements of income and comprehensive
income, of shareholders’ equity and of cash flows of the Borrower and its
subsidiaries for the three most recent fiscal years ended at least 60 days prior
to the Closing Date and (b) U.S. GAAP unaudited consolidated balance sheets and
related consolidated statements of income and comprehensive income, of
shareholders’ equity and of cash flows of the Borrower and its subsidiaries for
each subsequent fiscal quarter ended at least 40 days before the Closing Date
(other than the last fiscal quarter of any fiscal year); provided that in each
case the financial statements required to be delivered by this paragraph 2(x)
shall meet the requirements of Regulation S-X under the Securities Act, and all
other accounting rules and regulations of the SEC promulgated thereunder
applicable to a registration statement on Form S-3, in all material respects.
The Arranger hereby acknowledges receipt of the financial statements in the
foregoing clause (a) for the fiscal years ended December 31, 2017, December 31,
2016 and December 31, 2015, and in the foregoing clause (b) for the fiscal
quarters ended September 30, 2018, June 30, 2018 and March 31, 2018. The
Borrower’s filing of any required audited financial statements with respect to
the Borrower on Form 10-K or required unaudited financial statements with
respect to the Borrower on Form 10-Q, in each case, will satisfy the
requirements under clauses (a) or (b), as applicable, of this paragraph.

(y) The Arranger shall have received (a) U.S. GAAP audited consolidated balance
sheets and related consolidated statements of operations, comprehensive income,
equity and cash flows of the Acquired Company and its subsidiaries for the three
most recent fiscal years ended at least 60 days prior to the Closing Date and
(b) U.S. GAAP unaudited consolidated balance sheets and related consolidated
statements of income, comprehensive income, equity and cash flows of the
Acquired Company and its subsidiaries for each subsequent fiscal quarter ended
at least 40 days before the Closing Date (other than the last fiscal quarter of
any fiscal year); provided that in each case the financial statements required
to be

 

 

3 

All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this Annex C is attached, including
Annexes A, B and D thereto.



--------------------------------------------------------------------------------

delivered by this paragraph 2(y) shall meet the requirements of Regulation S-X
under the Securities Act, and all other accounting rules and regulations of the
SEC promulgated thereunder applicable to a registration statement on Form S-3
(regardless of when such financial statements are required to be filed with the
SEC), in all material respects. The Arranger hereby acknowledges receipt of the
financial statements in the foregoing clause (a) for the fiscal years ended
December 31, 2017, December 31, 2016 and December 31, 2015, and in the foregoing
clause (b) for the fiscal quarters ended September 30, 2018, June 30, 2018 and
March 31, 2018. The Acquired Company’s filing of such required audited financial
statements with respect to the Acquired Company on Form 10-K or required
unaudited financial statements with respect to the Acquired Company on Form
10-Q, in each case, will satisfy the requirements under clauses (a) or (b), as
applicable, of this paragraph.

(z) The Arranger shall have received pro forma financial statements, in each
case as would be required to be included in a registration statement on Form S-3
(regardless of when such pro forma financial statements are required to be filed
with the SEC) and which shall meet the requirements of Regulation S-X under the
Securities Act and all other accounting rules and regulations of the SEC
promulgated thereunder applicable to a registration statement on Form S-3, in
all material respects; provided, however, to the extent such pro forma financial
statements are filed by the Borrower with the SEC, the condition set forth in
this paragraph (z) shall be deemed satisfied.

3.    Since the date of the Acquisition Agreement, no event or events have
occurred that have had or would reasonably be likely to have, either
individually or in the aggregate, a Material Adverse Effect (as defined in the
Acquisition Agreement as in effect on the date hereof) on the Acquired Company.

4.    Each of the Acquisition Agreement Representations and the Specified
Representations shall be true and correct in all material respects to the extent
required by the Limited Conditionality Provisions at the time of and, after
giving effect to, the making of the loans under the Bridge Facility on the
Closing Date.

5.    The execution and delivery by the Borrower of the Bridge Facility
Documentation consistent with the terms set forth or referred to in this
Commitment Letter (but taking into account the market flex provisions set forth
in the Fee Letter) shall have occurred.

6.    The Administrative Agent shall have received customary legal opinions of
counsel to the Borrower, corporate organizational documents of the Borrower, a
good standing certificate of the Borrower from the jurisdiction of organization
of the Borrower, resolutions and a customary closing certificate of the
Borrower, and a customary borrowing notice, in each case as are customary for
transactions of this type (collectively, the “Closing Deliverables”).

7.    The Administrative Agent shall have received a solvency certificate from
the chief financial officer of the Borrower in substantially the form of Annex
C-I hereto.

8.    The Arranger and the Lenders shall have received all fees and, to the
extent invoiced at least three business days prior to the Closing Date, expenses
required to be paid on or prior to the Closing Date pursuant to the Fee Letter
or the Bridge Facility Documentation.

9.    The Arranger shall have received, at least three business days prior to
the Closing Date (to the extent requested in writing at least ten business days
prior to the Closing Date), all documentation

 

C-2



--------------------------------------------------------------------------------

and other information with respect to the Borrower that the Arranger reasonably
determines is required by United States regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the Patriot Act and, to the extent applicable, the
Beneficial Ownership Regulation.

10.    All obligations (other than contingent obligations (including
indemnification obligations) that by their terms are to survive the termination
of the relevant loan documentation and debt instruments evidencing third party
debt) for borrowed money of the Acquired Business as set forth in Annex D shall
have been (or substantially concurrently with the funding of the Facilities
shall be) repaid or satisfied and discharged, and in connection therewith all
guarantees and liens shall have been released, on or prior to the Closing Date.

11.    Solely as a condition to the effectiveness of the Replacement Revolving
Credit Facility and JPMorgan’s obligation to enter into the Amendment, the
execution by the Borrower of documentation with respect to the Amendment (the
“Amendment Documentation”) or the Replacement Revolving Credit Facility (the
“Replacement Revolving Credit Facility Documentation” and, together with the
Bridge Facility Documentation and the Amendment Documentation, the “Credit
Documentation”), as the case may be, which shall be subject to the Documentation
Principles and contain only the conditions expressly set forth in paragraphs 1
through 10 of this Annex C (with references to the Bridge Facility Documentation
therein replaced with references to the Amendment Documentation or the
Replacement Revolving Credit Facility Documentation, as the case may be).

 

C-3



--------------------------------------------------------------------------------

ANNEX C-I

Form of Solvency Certificate

[DATE]

This Solvency Certificate (“Certificate”) of [                ] (“the
Borrower”), and its Subsidiaries is delivered pursuant to Section [    ] of the
$[            ] Senior Unsecured Bridge Term Loan Credit Agreement, dated as of
[                    ] (the “Credit Agreement”), by and among the Borrower, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent. Unless otherwise defined herein, capitalized terms used in
this Certificate shall have the meanings set forth in the Credit Agreement.

I, [        ], the duly elected, qualified and acting [Chief Financial Officer]
of the Borrower and its Subsidiaries, DO HEREBY CERTIFY that I have reviewed the
Credit Agreement and the other Loan Documents referred to therein and have made
such investigation as I have deemed necessary to enable me to express a
reasonably informed opinion as to the matters referred to herein.

I HEREBY FURTHER CERTIFY, in my capacity as [Chief Financial Officer] and not in
my individual capacity, that as of the date hereof, immediately after giving
effect to the Transactions:

1.    The fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, at a fair valuation on a going concern basis, exceeds, on a
consolidated basis, their debts and liabilities, subordinated, contingent or
otherwise.

2.    The present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated and going concern basis, is greater than the
amount that will be required to pay the probable liability, on a consolidated
basis, of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured in
the ordinary course of business.

3.    The Borrower and its Subsidiaries, on a consolidated basis, are able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured in the ordinary course of business.

4.    The Borrower and its Subsidiaries are not engaged in businesses, and are
not about to engage in businesses for which they have unreasonably small
capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing as of the date hereof, would reasonably be expected to
become an actual and matured liability.

For the purpose of the foregoing, I have assumed there is no default under the
Credit Agreement on the date hereof and will be no default under the Credit
Agreement after giving effect to the funding under the Credit Agreement.

[Remainder of page intentionally left blank



--------------------------------------------------------------------------------

ANNEX D

PROJECT FLAMINGO

Acquired Business Debt Instruments to be Repaid on or prior to the Closing Date

 

1.

The Credit Agreement, dated as of September 24, 2007, among Flamingo, as
borrower, the several lenders from time to time party thereto, Credit Suisse,
Cayman Islands Branch, as administrative agent, swingline lender and letter of
credit issuer, Citibank, N.A. as syndication agent, and the other parties party
thereto, as amended, modified and supplemented through the date hereof.

 

2.

The Indenture, dated August 11, 2015, among Flamingo, the guarantors named
therein and Wells Fargo Bank, National Association, as trustee, related to the
5.375% Senior Secured Notes Due 2023, as amended, modified and supplemented
through the date hereof.

 

3.

The Indenture, dated November 25, 2015, by and among Flamingo, the guarantors
named therein and Wells Fargo Bank, National Association, as trustee, related to
the 5.000% Senior Secured First Lien Notes Due 2024, as amended, modified and
supplemented through the date hereof.

 

4.

The Indenture, dated November 25, 2015, among Flamingo, the guarantors named
therein and Wells Fargo Bank, National Association, as trustee, related to the
5.750% Senior Secured Second Lien Notes Due 2024, as amended, modified or
supplemented through the date hereof.

 

5.

The Receivables Financing Agreement, dated as of December 31, 2015, by and among
Flamingo, Flamingo Receivables, LLC and the other persons party thereto, as
amended, modified and supplemented through the date hereof.